Citation Nr: 1700783	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-03 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1988 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.17, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Adequate notice was satisfied by a letter provided to the Veteran in July 2012.  The duty to notify has been fulfilled.

The duty to assist has also been met.  The RO has obtained service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records.  As such, the Board finds that no additional evidence which may aid the Veteran's claim or might be pertinent to the bases of the claim has been submitted, identified or remains outstanding.  Moreover, the Veteran was afforded VA examinations in December 2011 and July 2012 that addressed the Veteran's employability.  The Board finds the examination reports of record to be adequate for the adjudication of the Veteran's claim for a TDIU rating.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Appellate review of the above stated claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Legal Criteria

A total disability rating based on individual unemployability (TDIU) due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities, with at least one disability rated at least at 40 percent, and when the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history, as well as any loss of work-related functions due to pain.  See Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

In determining whether a veteran is entitled to a TDIU rating, neither the veteran's non-service-connected disabilities, nor age, may be considered.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In order to grant a TDIU rating, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating is recognition that the impairment makes it difficult to obtain or keep employment, but not determinative of unemployability.  
When, after careful consideration of all relevant evidence, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Facts

The Veteran states that her service-connected dysthymic disorder and fibromyalgia have left her unable to maintain substantially gainful employment.  The Veteran's dysthymic disorder is currently rated at 70 percent disabling, and the Veteran's fibromyalgia is currently rated at 40 percent disabling.  Thus, the Veteran has met the criteria for a schedular TDIU rating during the period on appeal.  See 38 C.F.R. § 4.16(a). 

The record reveals, that, in an August 1997 medical opinion letter, the Veteran's private therapist opined that the Veteran's "impaired judgment and disturbances of motivation and mood prevent her from receiving consistent and predictable full-time employment," and that the Veteran "chronically suffers from affective disorders which impair her occupational and social effectiveness."  The Veteran graduated from the University of Alabama at Birmingham in December of that same year, though the record - including a January 1996 test to determine whether the Veteran suffered from a learning disability - reveals that her mental health issues hampered her studies. 

The Veteran states that her last full-time employment was as a medical records technician at a VA medical center, which she began in May 1998.  She further states that she left that position in or about April or June 2001, and that she has not held full-time employment since.  

A September 2006 opinion from the Veteran's private therapist, provided to VA via email, opined that "panic attacks and extreme anxiety and depression," prevent the Veteran from "holding down stable employment."  The Veteran's private therapist seemingly attributed these issues to nonservice-connected posttraumatic stress disorder (PTSD) and dissociative disorder resulting from childhood trauma and abuse. 

The Veteran underwent a VA examination in October 2006 to determine the severity of her service-connected dysthymic disorder, as part of a claim for an increased rating.  During this examination, the Veteran stated that her unemployment was due to her service-connected mental disorders, and that she did not think that she could handle a full-time job.  She reported "that she is timely[,] but cannot function at [the] level of [her] employer's expectations because she requires a high level of supervision; is slow in the execution of repetitive tasks due to not feeling rested (poor sleep); [and] she has limited interpersonal skills (was scared to answer the phone in last job and felt uncomfortable greeting strangers)."

The record indicates that the Veteran applied for Social Security disability benefits in March 2008, due to her inability to engage in substantially gainful activity as a result of PTSD, dissociative disorder, reactive depression, anxiety, and fibromyalgia.  In response to a questionnaire provided by SSA, the Veteran stated that her "depression, panic attacks, etc and fibromyalgia stem[] from early childhood trauma."  SSA awarded the Veteran disability benefits in January 2010, in a decision by an Administrative Law Judge with the Office of Disability Adjudication and Review.  In its decision, SSA found, through medical opinions provided by the Veteran's private therapist, and testimony from the Veteran, that the Veteran was incapable of working on a full-time basis due to a combination of emotional impairments that "had their genesis in multiple and severe episodes of sexual abuse during childhood and adulthood[.]"  

The Veteran underwent a VA examination in December 2011 to determine the severity of her service-connected dysthymic disorder, as part of a claim for an increased rating.  The examiner opined, when discussing the Veteran's occupational and social impairment, that approximately 90 percent of the Veteran's impairment is related to nonservice-connected PTSD and a nonservice-connected personality disorder, and that her difficulties with concentration, efficiency, and relating to others, are the result of these same issues.  The examination report also revealed that the Veteran helped care for several relatives with medical problems up until sometime in 2009, but did not detail what this care involved.

The Veteran filed for a TDIU rating in January 2012.  She underwent a VA examination in July 2012 to assess the severity of her fibromyalgia as part of a claim for an increased rating.  The examiner opined that this disability did not prevent the Veteran from engaging in sedentary work.  That same month, a VA psychologist, as part of a VA examination to assess the severity of her dysthymic disorder, opined that it is more likely than not that 90 percent of the Veteran's current impairment is due to nonservice-connected PTSD and nonservice-connected borderline personality disorder caused by childhood abuse.  The examiner attributed only 10 percent of the Veteran's impairment to her service-connected dysthymic disorder.  Moreover, the examiner found that while it is at least as likely as not that the Veteran would be unable to maintain gainful employment due to her nonservice-connected PTSD and nonservice-connected personality disorder, her unemployability is not due to her service connected dysthymic disorder.  

VA denied the Veteran's claim for a TDIU rating in August 2012. 


IV.  Analysis

It is clear from the record that the Veteran suffers from nonservice-connected disabilities, including PTSD and personality disorder, that have prevented her from obtaining substantially gainful employment.  Nonetheless, the Board may not consider the Veteran's nonservice-connected disabilities when determining whether the Veteran is unemployable for purposes of assigning a TDIU rating.  See 38 C.F.R. § 4.16; Hatlestad, 5 Vet. App. at 529.  As stated above, a TDIU rating must be based on the impact of service-connected disabilities, though consideration may be given to the Veteran's level of education, special training, and previous work experience.  See id.
The Board notes that the Veteran contends that her PTSD is the result of her service-connected disabilities, but finds that a claim of service-connection for PTSD, which has been previously denied, is not before the Board as part of this appeal.  Thus, a discussion as to whether the Veteran's PTSD is the result of her service-connected disabilities is not warranted.  See 38 C.F.R. § 20.202.

At issue is in this case is whether the Veteran's service-connected disabilities have left her unable to maintain substantially gainful employment.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected dysthymic disorder and fibromyalgia have rendered her unemployable.  The Board acknowledges that the Veteran's dysthymic disorder is currently rated at 70 percent disabling, that the Veteran's fibromyalgia is currently rated at 40 percent disabling, and that these ratings represent respectively high levels of impairment for those disabilities.  Ultimately, disability ratings are "based primarily upon the average impairment in earning capacity, that is, upon the economic and industrial handicap which must be overcome."  38 C.F.R. § 4.15.  A high disability rating is not determinative as to whether an individual is rendered unemployable, and a TDIU rating is based upon an "individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). 

In this case, the evidence of record indicates that the Veteran's service connected disabilities are not so severe as to preclude her from maintaining substantially gainful employment consistent with her education and occupational background.  Specifically, VA examinations from July 2012 indicate that her fibromyalgia would not prevent her from engaging in sedentary work, and that her dysthymic disorder is not responsible for her unemployability.  

This is not to say that the Veteran is employable.  It is clear from medical opinions authored by the Veteran's private therapist, as well as the results of VA examinations conducted in December 2011 and July 2012, that the Veteran is indeed unemployable as a result of her nonservice-connected disabilities.  Further, SSA found that these nonservice-connected disabilities have rendered the Veteran unemployable since June 2001.  

Unfortunately, because the evidence does not demonstrate that the Veteran's service-connected disabilities are sufficient to produce unemployability without regard to her nonservice-connected disabilities, the Veteran's claim for a rating of TDIU must be denied.  Because the evidence of record preponderates against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


